DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 – 23 are allowed.

The following is an examiner’s statement of reasons for allowance:

(Per the claims filed on 04/21/2020)

With respect to claim 1 the prior art discloses An imaging apparatus comprising: 
a pixel unit including a plurality of pixels arranged in rows and columns, wherein each pixel can output a noise signal and a pixel signal that is generated by photoconversion; 
at least one processor or circuit which function as.

Prior art Tsujita et al US 2003/0001951 teaches a method of subtracting a first noise signal from a first image signal and subtracting a second noise signal from a 
a first memory unit configured to store a second noise signal that is generated by amplifying, by the second gain, the noise signal read out from a pixel of a predetermined row in the pixel unit; 
and a subtraction unit configured to subtract the first noise signal from the first pixel signal and to subtract the second noise signal stored in the first memory unit from the second pixel signal, while sequentially reading out signals from each pixel of the pixel unit.

With respect to claim 22 the prior art discloses An imaging method for executing an imaging process by using a pixel unit including a plurality of pixels arranged in rows and columns, wherein each pixel can output a noise signal and a pixel signal that is generated by photoconversion comprising.

Prior art Tsujita et al US 2003/0001951 teaches a method of subtracting a first noise signal from a first image signal and subtracting a second noise signal from a second image signal. However, the prior art does not teach or fairly suggest reading out the noise signal from each pixel in the pixel unit and to amplify the noise signal by a first 
storing a second noise signal that is generated by amplifying, by the second gain, the noise signal read out from a pixel of a predetermined row in the pixel unit; 
subtracting the first noise signal from the first pixel signal; 
and subtracting the second noise signal stored in the storing step from the second pixel signal, while sequentially reading out signals from each pixel of the pixel unit.

With respect to claim 23 the prior art discloses A non-transitory computer readable storage medium storing a computer program causing a computer to execute the following imaging process by using a pixel unit including a plurality of pixels arranged in rows and columns, wherein each pixel can output a noise signal and a pixel signal that is generated by photoconversion, the imaging process comprising.

Prior art Tsujita et al US 2003/0001951 teaches a method of subtracting a first noise signal from a first image signal and subtracting a second noise signal from a second image signal. However, the prior art does not teach or fairly suggest reading out the noise signal from each pixel in the pixel unit and to amplify the noise signal by a first gain to generate a first noise signal, wherein the reading out also includes reading out the pixel signal and amplifying the pixel signal by the first gain to generate a first pixel signal and amplifies the pixel signal by a second gain to generate a second pixel signal; 

subtracting the first noise signal from the first pixel signal; 
and subtracting the second noise signal stored in the storing step from the second pixel signal, while sequentially reading out signals from each pixel of the pixel unit.

Dependent claims 2 - 21 are allowable for at least the reason that they depend on allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454.  The examiner can normally be reached on Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696